FILED
                                                                                                 AUG 25 2009
                                UNITED STATES DISTRICT COURT
                                                                                            Clerk, U.S. District and
                               FOR THE DISTRICT OF COLUMBIA                                   Bankruptcy Courts


Douglas McLaren,                                 )
                                                 )
                  Plaintiff,                     )
                                                 )
                  v.                             )
                                                 )
                                                         Civil Action No.
                                                                               09 1611
Colin Powell,                                    )
                                                 )
                  Defendant.                     )


                                     MEMORANDUM OPINION

           This matter is before this court on the plaintiffs application to proceed in forma pauperis,

pro se complaint, motion to seal, and motion for appointed legal counsel. The court will grant

the application, dismiss the complaint because it fails to state a claim upon which relief may be

granted against this defendant, and deny the remaining motions as moot.

           The complaint seeks "immediate relief of phys[ic ]al, civil momentary harm," Complaint

at 2, and damages of 4.7 trillion dollars, id at 4. The remainder of the four pages ofthe

complaint consists of incoherent phrases and terms, such as the following:

           Religious persecution, political persecution, difirmation [sic], slander, criminal
           slander, discrim[in]ation, racism, reverse racism discrim[in]ation. Sexual
           harassment harassment, invasion of privacy invasion criminal invasion of privacy
           violation of domain, to violations of sovereign domain. Invasion of domain of
           legal filings, retal[ia]tory acts. Interference with legal filings ....

Id at 2.

           This court is obligated by federal law to dismiss a complaint that is filed without

prepayment of filing fees whenever it determines that the complaint fails to state a claim upon

which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii). Here, the complaint does not
contain any factual allegations to establish that the plaintiff has suffered an injury attributable to

the defendant. In fact, the defendant is not mentioned by name or reference outside the caption

of the complaint. Accordingly, the complaint does not state a claim upon which relief may be

granted against the defendant, and the court will dismiss the complaint.

       An appropriate order accompanies this memorandum 0          . . on.




                                                       Unit




                                                 -2-